 

Exhibit 10.2



 

SERIES B EXCHANGE AGREEMENT

 

This SERIES B EXCHANGE AGREEMENT (the “Agreement”), dated as of October 6, 2015,
is made by and among Inventergy Global, Inc., a Delaware corporation (f/k/a eOn
Communications Corporation, a Delaware corporation), with headquarters located
at 900 E. Hamilton Avenue, Suite 180, Campbell, CA 95008 (the ”Company”), and
the investor listed on the signature page attached hereto (the “Holder”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement (as defined
below).

 

A.           Pursuant to that certain Securities Purchase Agreement dated as of
December 17, 2013, by and among the Company, the Holder and/or certain other
investors party thereto (“Securities Purchase Agreement”), the Company sold to
the Holder (or to the Holder’s predecessor-in-interest), among other things, a
series of convertible preferred stock of the Company designated as Series B
Convertible Preferred Stock (the “Preferred B Stock”), the terms of which are
set forth in the certificate of designation for such series of preferred stock
(the “Certificate of Designations”) in the form attached thereto).

 

B.           The Company and the Holder desire to exchange all of the Preferred
B Stock held by the Holders (in such aggregate number as set forth on the
signature page of the Holder attached hereto, collectively, the “Preferred
Shares”) for shares of Common Stock (in such aggregate number as set forth on
the signature page of the Holder attached hereto, collectively, the “Exchange
Shares”) pursuant to the terms hereof in a transaction undertaken in reliance
upon the exemption from registration provided by Section 3(a)(9) of the
Securities Act of 1933, as amended (the “1933 Act”).

 

C.           The Company is negotiating, and intends to implement, the exchange
of other Preferred B Stock that is currently outstanding by entering into
agreements (the “Other Agreements”) in substantially the same form as this
Agreement with other holders of Preferred B Stock (the “Other Holders”).

 

NOW THEREFORE, in consideration of the foregoing mutual premises and the
covenants and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt, and legal adequacy of which is hereby acknowledged,
the parties hereto, intending to be legally bound, hereby agree as follows:

 

1.                          INCORPORATION OF PREMISES; CAPITALIZED TERMS.

 

(a)          The Company and the Holder agree that the premises of this
Agreement set forth above are incorporated into and form an integral part of
this Agreement.

 

(b)          Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Securities Purchase Agreement.

 

 1 

 

  

2.                          ISSUANCE OF EXCHANGE SHARES.

 

Subject to the satisfaction (or waiver) of the conditions set forth in Section 5
and 6 below, the Company and the Holder hereby agree that, on the Closing Date
(as defined below) all the Preferred Shares held by the Holder shall be
exchanged into the Exchange Shares (the “Exchange”). After such Exchange,
including, without limitation, the delivery of the Exchange Shares pursuant to
the provisions of Section 3(a) below: (i) all of the Company's obligations under
Section 4(i), 4(j), 4(k) and 4(m) of the Series B Securities Purchase Agreement
shall be irrevocably waived by the Holder and the Company, to the extent Holder
does not otherwise continue to own Series B Warrants as defined in the Series B
Securities Purchase Agreement

 

3.                          EXCHANGE; CLOSING.

 

(a)          Procedure. At the Closing (as defined in Section 3(b) hereof), the
Company shall credit to the balance account of the Holder with The Depository
Trust Company through its Deposit/Withdrawal at Custodian (“DWAC”) system (with
such DWAC Instructions as specified on the Holder's signature page attached
hereto or as otherwise specified in writing by the Holder to the Company prior
to the Closing), the number of Exchange Shares as set forth on the Holder's
signature page attached hereto, and effective upon receipt of such Exchange
Shares, the Preferred Shares held by the Holder will be deemed cancelled and all
rights of the Holder thereunder will terminate. As soon as commercially
practicable following the Closing Date (as defined in Section 3(b)), the Holder
shall return the original certificates with respect to the Preferred Shares to
the Company (or a lost certificate affidavit in form and substance reasonably
acceptable to the Company).

 

(b)          Closing. The date and time of the closing (the “Closing”) of the
transactions specified in Sections 2 and 3(a) above (the “Closing Date”) shall
be 10:00 a.m., New York City Time, on or before the 3rd Trading Day following
the date hereof (or such other date and time as is mutually agreed to by the
Company and the Holder), subject to the notification of satisfaction (or waiver)
of the conditions to Closing set forth in Sections 5 and 6 hereof. The Closing
shall occur at the offices of Kelley Drye & Warren LLP, 101 Park Avenue, New
York, NY 10178 and may be undertaken remotely by electronic exchange of
documentation.

 

(c)          Buy-In. If the Company shall fail for any reason or for no reason
to issue to the Holder on the Closing Date the Exchange Shares by electronic
delivery at the applicable balance account at DTC, and if on or after the
Closing Date the Holder effects a Buy-In (as defined in the Preferred Shares),
then the Company shall, within three (3) Trading Days after the Holder's request
and in the Holder's discretion, either (i) pay the Buy-In Price (as defined in
the Certificate of Designations) in cash, at which point the Company's
obligation to deliver such Exchange Shares shall terminate, or (ii) promptly
honor its obligation to electronically deliver to the Holder such unlegended
Exchange Shares as provided above and pay cash to the Holder in an amount equal
to the excess (if any) of the Buy-In Price over the product of (A) such number
of shares of Common Stock, times (B) any trading price of the Common Stock
selected by the Holder in writing as in effect at any time during the period
beginning on the date hereof and ending on the date the Company satisfies its
obligations in full pursuant to this Section 3(c).

 

 2 

 

 

 

4.                          REPRESENTATIONS, AGREEMENTS, WARRANTIES AND
COVENANTS.

 

(a)          Holder Representations, Warranties and Covenants. The Holder hereby
represents and warrants to the Company that:

 

(i)          Authorization; Enforcement; Validity. The Holder has the power and
authority to execute and deliver this Agreement and perform its obligations
hereunder; and this Agreement and the transactions contemplated hereby have been
duly authorized by the Holder. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Holder and shall constitute
the legal, valid and binding obligations of the Holder enforceable against the
Holder in accordance with its terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies.

 

(ii)         No Conflicts. The execution, delivery and performance by the Holder
of this Agreement and the consummation by the Holder of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of the Holder or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Holder is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Holder, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of the Holder to perform its obligations hereunder.

 

(iii)        Title to Preferred Shares. The Holder is the beneficial owner and
sole legal owner of, and has good and valid title to, the Preferred Shares, free
and clear of any mortgage, lien, pledge, charge, security interest, encumbrance,
title retention agreement, option, equity or other adverse claim thereto other
than encumbrances by one or more brokers of the Holder, which shall terminate
upon the Closing, and encumbrances under federal or state securities laws
(“Claims”). The Holder has not, in whole or in part, (i) assigned, transferred,
hypothecated, pledged or otherwise disposed of the Preferred Shares or its
rights in the Preferred Shares, or (ii) given any person or entity any transfer
order, power of attorney or other authority of any nature whatsoever with
respect to the Preferred Shares. Good and valid title to the Preferred Shares,
free and clear of any Claims, will pass to the Company upon consummation of the
transaction contemplated hereby.

 

(b)          Company Representations, Warranties and Covenants. The Company
hereby represents, warrants, agrees and covenants, as applicable, to and with
the Holder that:

 

(i)          Solvency. Neither the Company nor any of its Subsidiaries has taken
any steps to seek protection pursuant to any bankruptcy law nor does the Company
have knowledge that its creditors or its Subsidiaries' creditors intend to
initiate involuntary bankruptcy proceedings or knowledge of any fact which would
reasonably lead a creditor to do so. The Company and its Subsidiaries,
individually and on a consolidated basis, are not as of the date hereof, and
after giving effect to the transactions contemplated hereby will not be,
Insolvent.

 

 3 

 

  

(ii)         Organization and Qualification. Each of the Company and each of its
Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authorization to own their properties and to carry on
their business as now being conducted and as presently proposed to be conducted.
Each of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, properties, assets,
liabilities, operations, results of operations, condition (financial or
otherwise) or prospects of the Company and its Subsidiaries, individually or
taken as a whole, or on the transactions contemplated hereby or by the
agreements and instruments to be entered into in connection herewith, or on the
authority or ability of the Company to perform any of its obligations hereunder.

 

(iii)        Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and to issue the Exchange Shares in accordance with the terms
hereof. The execution and delivery of this Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby, including,
without limitation, the issuance of the Exchange Shares, have been duly
authorized by the Company's Board of Directors and no further filing, consent or
authorization is required by the Company, its Board of Directors or its
stockholders. This Agreement has been duly executed and delivered by the
Company, and constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors' rights and remedies.

 

(iv)        Issuance of Securities. The issuance of the Exchange Shares is duly
authorized and, upon issuance in accordance with the terms hereof, the Exchange
Shares shall be validly issued, fully paid and non-assessable and free from all
preemptive or similar rights, taxes, liens and charges and other encumbrances
with respect to the issue thereof and the Exchange Shares shall be fully paid
and nonassessable with the holder thereof being entitled to all rights accorded
to a holder of Common Stock. The offer and issuance by the Company of the
Exchange Shares in conformity with this Agreement constitute transactions exempt
from registration under the 1933 Act pursuant to Section 3(a)(9) of the 1933
Act. The Exchange Shares will not bear any restrictive legend and will be freely
tradable without any restrictions or limitations under applicable securities
laws, rules and regulations. For the purposes of Rule 144, the Company
acknowledges that the holding period of the Exchange Shares may be tacked onto
the holding period of the Preferred Shares and the Company agrees not to take a
position contrary to this Section 3(b)(iv).

 

 4 

 



 

(v)         No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby (including, without limitation, the issuance of the Exchange
Shares) will not (i) result in a violation of the Company's Certificate of
Incorporation or Bylaws or other organizational documents of the Company or any
of its Subsidiaries, any capital stock of the Company or any of its Subsidiaries
or the articles of association or bylaws of the Company or any of its
Subsidiaries or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) in any respect
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including foreign, federal and
state securities laws and regulations and the rules and regulations of Principal
Market and including all applicable foreign, federal laws, rules and
regulations) applicable to the Company or any of its Subsidiaries or by which
any property or asset of the Company or any of its Subsidiaries is bound or
affected.

 

(vi)        Consents. The Company is not required to obtain any consent from,
authorization or order of, or make any filing or registration with any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its obligations
under or contemplated by this Agreement in accordance with the terms hereof. All
consents, authorizations, orders, filings and registrations which the Company is
required to obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the Closing Date, and the Company is unaware of any
facts or circumstances which might prevent the Company from obtaining or
effecting any of the registration, application or filings contemplated by this
Agreement. The Company is not in violation of the requirements of the Principal
Market and has no knowledge of any facts or circumstances which could reasonably
lead to delisting or suspension of the Common Stock in the foreseeable future.
The issuance by the Company of the Exchange Shares shall not have the effect of
delisting or suspending the Common Stock from the Principal Market.

 

(vii)       Absence of Litigation. There is no action, suit, proceeding, inquiry
or investigation before or by the Principal Market, any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or adversely affecting the Company
or any of its Subsidiaries, the Common Stock or any of the Company's
Subsidiaries or any of the Company's or its Subsidiaries' officers or directors,
whether of a civil or criminal nature or otherwise, in their capacities as such.

 

(viii)      Other Agreements. The Company will not provide any Other Holders of
Series B Stock with a more favorable exchange ratio or ratio of Partial
Restricted Shares (as defined below) to Full Restricted Shares (as defined
below) with respect to such Other Holder’s Series B Stock, as applicable, than
is provided to the Holder hereunder or offer any consideration to any Other
Holder of Series B Stock with respect to their Series B Stock without offering
the same consideration to the Holder.

 

 5 

 

  

(ix)         Disclosure of Transactions and Other Material Information. The
Company shall file a current report on Form 8-K (the “8-K Filing”) on or before
9:00 a.m., New York City time, on the first Business Day after the date hereof,
in the form required by the 1934 Act, relating to the transactions contemplated
by this Agreement and the Other Agreements and attaching a form of this
Agreement (including, without limitation, all schedules and exhibits to such
agreement, if any) as an exhibit to such filing. From and after the filing of
the 8-K Filing with the SEC, the Holder shall not be in possession of any
material, nonpublic information received from the Company, any of its
Subsidiaries or any of their respective officers, directors, Affiliates (as
defined in the Preferred Shares), employees or agents, that is not disclosed in
the 8-K Filing. In addition, effective upon the filing of the 8-K Filing, the
Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors,
Affiliates, employees or agents, on the one hand, and the Holder or any of its
Affiliates, on the other hand, shall terminate. The Company shall not, and shall
cause each of its Subsidiaries and its and each of their respective officers,
directors, Affiliates, employees and agents, not to, provide the Holder with any
material, nonpublic information regarding the Company or any of its Subsidiaries
from and after the date hereof without the express prior written consent of the
Holder. To the extent that the Company, any of its Subsidiaries or any of their
respective officers, directors, Affiliates, employees or agents delivers any
material, non-public information to the Holder without the Holder's consent, the
Company hereby covenants and agrees that the Holder's shall not have any duty of
confidentiality to the Company, any of its Subsidiaries or any of their
respective officers, directors, Affiliates, employees or agents with respect to,
or a duty to the Company, any of its Subsidiaries or any of their respective
officers, directors, Affiliates, employees or agents not to trade on the basis
of, such material, non-public information. The Company understands and confirms
that the Holder will rely on the foregoing representations in effecting
transactions in securities of the Company.

 

(x)          Listing. The Company shall promptly secure the listing of all of
(i) the Exchange Shares and (ii) any capital stock of the Company issued or
issuable with respect to the Exchange Shares, as applicable, as a result of any
stock split, stock dividend, recapitalization, exchange or similar event or
otherwise (the “Listed Securities”) upon each national securities exchange and
automated quotation system, if any, upon which the Common Stock is then listed
(subject to official notice of issuance) and shall use commercially reasonable
efforts to maintain such listing of all Listed Securities. The Company shall pay
all fees and expenses in connection with satisfying its obligations under this
Section 3(b)(x).

 

(xi)         Reporting Status. Until the earlier of (i) the date on which the
Holder has sold all the Exchange Shares and (ii) the date on which the Holder
may sell all of the Exchange Shares without restriction or limitation pursuant
to Rule 144 and without the requirement to be in compliance with Rule 144(c)(1)
(or any successor thereto) promulgated under the 1933 Act, the Company shall
timely file all reports required to be filed with the SEC pursuant to the 1934
Act, and the Company shall not terminate its status as an issuer required to
file reports under the 1934 Act even if the 1934 Act or the rules and
regulations thereunder would no longer require or otherwise permit such
termination.

 

(xii)        No Integration Actions. None of the Company, any of its Affiliates
or any Person acting on behalf of the Company or such Affiliate will sell, offer
for sale or solicit offers to buy in respect of any security (as defined in the
1933 Act) that would be integrated with the issuance of the Exchange Shares in a
manner that would require the registration under the 1933 Act of the issuance to
the Holder or require shareholder approval under the rules and regulations of
the Principal Market, and the Company will take all action that is appropriate
or necessary to assure that its offerings of other securities will not be
integrated for purposes of the 1933 Act or the rules and regulations of the
Principal Market with the issuance of Exchange Shares contemplated hereby.

 

 6 

 

  

(xiii)       Reservation of Shares. From the date hereof until the Closing, the
Company shall take all action necessary to at all times have authorized, and
reserved for the purpose of issuance, no less than the maximum number of
Exchange Shares issuable under this Agreement and the Other Agreements.

 

(xiv)      Most Favored Nation. The Company hereby represents and warrants as of
the date hereof and covenants and agrees that none of the terms offered to any
Person with respect to any consent, release, amendment, settlement or waiver
relating to the exchange of Preferred B Stock for shares of Common Stock (each a
“Settlement Document”), is or will be more favorable to such Person than those
of the Holder and this Agreement. If, and whenever on or after the date hereof,
the Company enters into a Settlement Document, then (i) the Company shall
provide notice thereof to the Holder immediately following the occurrence
thereof and (ii) the terms and conditions of this Agreement shall be, without
any further action by the Holder or the Company, automatically amended and
modified in an economically and legally equivalent manner such that the Holder
shall receive the benefit of the more favorable terms and/or conditions (as the
case may be) set forth in such Settlement Document, provided that upon written
notice to the Company at any time the Holder may elect not to accept the benefit
of any such amended or modified term or condition, in which event the term or
condition contained in this Agreement shall apply to the Holder as it was in
effect immediately prior to such amendment or modification as if such amendment
or modification never occurred with respect to the Holder. The provisions of
this Section 4(b)(xiv) shall apply similarly and equally to each Settlement
Document.

 

5.                         CONDITIONS TO ComPANY'S OBLIGATIONs hereunder.

 

The obligations of the Company to the Holder hereunder are subject to the
satisfaction of each of the following conditions, provided that these conditions
are for the Company's sole benefit and may be waived by the Company at any time
in its sole discretion by providing the Holder with prior written notice
thereof:

 

(a)          The Holder shall have duly executed this Agreement and delivered
the same to the Company; and

 

(b)          The representations and warranties of the Holder shall be true and
correct as of the date when made and as of the Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date which shall be true and correct as of such specified date), and the Holder
shall have performed, satisfied and complied with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Holder at or prior to the Closing Date.

 

 7 

 

  

6.                         CONDITIONS TO HOLDER'S OBLIGATIONs HEREUNDER.

 

The obligations of the Holder hereunder are subject to the satisfaction of each
of the following conditions, provided that these conditions are for the Holder's
sole benefit and may be waived by the Holder in respect of itself at any time in
its sole discretion by providing the Company with prior written notice thereof:

 

(a)          The Company shall have duly executed this Agreement and delivered
the same to the Holder;

 

(b)          The Company shall have obtained the listing of all of the Exchange
Shares on each Eligible Market on which the Common Stock is then listed for
trading;

 

(c)          The representations and warranties of the Company under this
Agreement shall be true and correct in all respects as of the date when made and
as of the Closing Date as though made at that time (except for representations
and warranties that speak as of a specific date which shall be true and correct
as of such specified date) and the Company shall have performed, satisfied and
complied in all respects with the covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Company at
or prior to the Closing Date;

 

(d)          The Common Stock (i) shall be designated for quotation or listed on
the Principal Market and (ii) shall not have been suspended, as of the Closing
Date, by the SEC or the Principal Market from trading on the Principal Market;

 

(e)          Counsel for the Company shall have delivered a legal opinion to the
Company's transfer agent instructing the transfer agent to deliver the Exchange
Shares as set forth on the Holder's signature page attached hereto, to the
Holder's balance account with The Depository Trust Company through its Deposit /
Withdrawal at Custodian system in accordance with the provisions of Section 3(a)
hereof, and the Company's transfer agent shall have delivered such Exchange
Shares to such balance account;

 

(f)          The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the transactions
contemplated hereby; and

 

(g)          Since the date hereof, no event that could be reasonably expected
to cause a Material Adverse Effect shall have occurred.

 

7.                          LEAK OUT of EXCHANGE SHARES.

 

(a)          Designation of Exchange Shares; No Sales on Trading Day immediately
following the date hereof. For purposes of this Section 7, the Company and the
Holder hereby designates such portion of the Exchange Shares as indicated on the
signature page of the Holder attached hereto as “Partial Restricted Shares” and
such other portion of the Exchange Shares as indicated on the signature page of
the Holder attached hereto as “Full Restricted Shares”. The Partial Restricted
Shares shall be twelve percent (12%) of the total number of Exchange Shares, and
the Full Restricted Shares shall be eighty eight percent (88%) of the total
number of Exchange Shares. On the Trading Day immediately following the date
hereof, neither the Holder, nor any of its Affiliates (as defined below), shall
sell any Exchange Shares.

 

 8 

 

  

(b)          Leak Out of Partial Restricted Shares. During the period commencing
on the 2nd Trading Day following the date hereof and ending on the earlier of:
(i) the time of release (whether by termination of an applicable leak-out
agreement or otherwise), in whole or in part, of any securities of the Company
from all, or any part, of any leak-out agreement, transfer or sale restrictions
set forth in any Other Agreement or (ii) any breach by the Company of any term
of this Agreement that is not cured within 5 business days following delivery of
written notice of such breach by the Holder to the Company, neither the Holder,
nor any of its Affiliates, collectively, shall sell, on any Trading Day, more
Partial Restricted Shares (which, for purposes of calculating the limitations
set forth in this provision, shall be aggregated with any “Partial Restricted
Shares” designated in any Other Agreement entered into with the Holder),
collectively, than (x) if prior to the sixth (6th) Trading Day after the Closing
Date, ten percent (10%) or (y) if on or after the sixth (6th) Trading Day after
the Closing Date, twenty percent (20%), in each case, of that day’s composite
trading volume of the Common Stock as reported by Bloomberg, LP (in each case,
subject to adjustment for any stock splits or combinations, stock dividends,
recapitalizations or similar event after the date hereof). For the purpose of
this Section 7, “Affiliate” means, with respect to any specified Person, (x) any
other Person who or which, directly or indirectly, controls, is controlled by,
or is under common control with such specified Person, including, without
limitation, any partner, officer, director, member of such Person and any fund
now or hereafter existing that is controlled by or under common control with one
or more general partners or managing members of, or shares the same management
company with, such Person or (y) if such Person is a natural person, such
Person’s spouse, lineal descendant (including any adopted child or adopted
grandchild) or other family member, or a custodian or trustee of any trust,
partnership or limited liability company for the benefit of, in whole or in
part, or the ownership interests of which are, directly or indirectly,
controlled by, such Person or any other member or members of such Person’s
family.

 

(c)          Leak Out of Full Restricted Shares. During the period commencing on
the 2nd Trading Day following the date hereof and ending on the earlier of: (i)
the time of release (whether by termination of an applicable leak-out agreement
or otherwise), in whole or in part, of any securities of the Company from all,
or any part, of any leak-out agreement, transfer or sale restrictions set forth
in any Other Agreement or (ii) any breach by the Company of any term of this
Agreement that is not cured within 5 business days following delivery of written
notice of such breach by the Holder to the Company, neither the Holder, nor any
of its Affiliates, collectively, shall sell, on any Trading Day, more Full
Restricted Shares (which, for purposes of calculating the limitations set forth
in this provision, shall be aggregated with any “Full Restricted Shares”
designated in any Other Agreement entered into with the Holder) than (x) if
prior to November 20, 2015, twenty percent (20%) of that day’s composite trading
volume of the Common Stock as reported by Bloomberg, LP in excess of 500,000
shares of Common Stock, (y) if on or after November 20, 2015 and prior to
January 20, 2016, as applicable: (A) five percent (5% ) of that day’s composite
trading volume of the Common Stock as reported by Bloomberg, LP up to 250,000
shares of Common Stock, (B) ten percent (10%) of that day’s composite trading
volume of the Common Stock as reported by Bloomberg, LP from 250,001 to 500,000
shares of Common Stock and (C) twenty percent (20%) of that day’s composite
trading volume of the Common Stock as reported by Bloomberg, LP in excess of
500,000 shares of Common Stock and (z) if on or after January 20, 2016, twenty
percent (20%) of that day’s composite trading volume of the Common Stock as
reported by Bloomberg, LP (in each case, subject to adjustment for any stock
splits or combinations, stock dividends, recapitalizations or similar event
after the date hereof).

 

 9 

 

  

(d)          Aggregate Leak Out Limit; Rollover Amounts; Exceptions.
Notwithstanding anything herein to the contrary and until such date that a
Holder no longer beneficially owns Exchange Shares, in no event shall the
Holder, or any of its Affiliates, collectively, sell, on any Trading Day, more
shares of any Common Stock received upon an exchange of any of the Preferred
Stock (which, for purposes of calculating this limitation, shall be aggregated
with any shares of Common Stock received pursuant to any Other Agreement entered
into by the Holders) than twenty percent (20%) of that day’s composite trading
volume of the Common Stock as reported by Bloomberg, LP (in each case, subject
to adjustment for any stock splits or combinations, stock dividends,
recapitalizations or similar event after the date hereof). Additionally, In the
event that the Holder does not sell the maximum amount on any given Trading Day
(the difference between the maximum amount permitted on a Trading Day and the
amount actually sold, an “Unused Amount”), such Unused Amount may be added to
the maximum amount permitted to be sold on a subsequent Trading Day or Trading
Days; provided, however, that as to any such subsequent Trading Day on which an
Unused Amount may be applied, the aggregate maximum amount permitted to be sold
on any such subsequent Trading Day shall not be increased by more than fifty
percent (50%) of the original amount permitted to be sold under this Section 7.
The restrictions set forth in Sections 7(b), (c) and (d) shall not apply if the
Company, in its sole discretion, as to any Holder, waives such restrictions
provided that such waiver shall not be for the sale of more than 10,000 shares
of Common Stock in the aggregate as to such Holder (subject to adjustment for
any stock splits or combinations, stock dividends, recapitalizations or similar
event after the date hereof).

 

(e)          Non-Circumvention. The Holder agrees not to make any transfers,
dispositions or sales of any of the shares of Common Stock received upon
exchange of the Preferred Stock, or take any other action in connection with
such Common Stock, that would circumvent or contravene the intent of this
Section 7. In the event the Holder sells, transfers or otherwise disposes of any
of such shares of Common Stock to a third party (other than pursuant to open
market sales on a securities market or automated quotation system), such third
party shall enter into a similar agreement (including the leak out provisions)
for the benefit of the Company and for purposes of the leak out provisions
hereunder, when determining the maximum number of shares that may be sold on a
given Trading Day, any leak out limits set forth in this Section 7 shall be
allocated to the Holder and such third party proportionally based on the amount
of securities transferred to such third party in relation to the total number of
shares permitted to be sold hereunder prior to such transfer.

 

(f)          No Short Sales. So long as the Holder beneficially owns any
Exchange Shares, neither the Holder, nor any of its Affiliates, collectively,
shall sell “short” (as defined in Regulation SHO of the 1934 Act) any securities
of the Company.

 

(g)          Exchange Share Reports. If requested by the Company, the Holder
shall promptly deliver an e-mail or written report to the Company of all sales
of Exchange Shares by the Holder for any period requested by the Company;
provided, that the Company may make such request no more than once per calendar
week.

 

 10 

 

  

8.                          TERMINATION.

 

In the event that the Closing shall not have occurred by on or before three (3)
Business Days from the date hereof, due to the Company's or the Holder's failure
to satisfy the conditions set forth in Sections 5 and 6 hereof (and the
nonbreaching party's failure to waive such unsatisfied conditions(s)), the
nonbreaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date without
liability of any party to any other party. Upon such termination, the terms
hereof shall be null and void.

 

9.                          MISCELLANEOUS.

 

(a)          Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b)          Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.

 

(c)          Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

 11 

 

  

(d)          Severability. If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

(e)          Entire Agreement; Amendments. This Agreement shall supersede all
other prior oral or written agreements among the Holder, the Company, their
Affiliates and persons acting on their behalf with respect to the matters
discussed herein and therein, and this Agreement, and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
Holder, and any amendment to this Agreement made in conformity with the
provisions of this Section 8(e) shall be binding on the Holder and the Company.
No provision hereof may be waived other than by an instrument in writing signed
by the party against whom enforcement is sought. No consideration shall be
offered or paid to any Other Holder to amend or consent to a waiver or
modification of any provision of any of the Other Agreements unless the same
consideration also is offered to the Holder.

 

(f)          Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party) or by electronic mail; or (iii) one Business
Day after deposit with an overnight courier service, in each case properly
addressed to the party to receive the same.  The addresses, facsimile numbers
and e-mail addresses for such communications shall be:

 

 12 

 

  

If to the Company:

 

Inventergy Global, Inc.
900 E. Hamilton Avenue, Suite 180

Campbell, CA 95008
Telephone:      (408) 389-3510
Facsimile:        (408) 389-3510

Email: joe@inventergy.com
Attention:     Joe Beyers

 

With a copy (for informational purposes only) to:


Telephone:
Facsimile:

Email:
Attention:

 

If to the Holder:

 

To the address set forth on the Holder’s Signature Page hereto.

 

(g)          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Preferred Shares.

 

(h)          No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

(i)          Survival. The representations, warranties and covenants of the
Company and the Holder contained herein shall survive the Closing and delivery
of the Exchange Shares.

 

(j)          Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k)          No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

 13 

 

  

(l)          Fees and Expenses. Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement. The Company shall pay all
stamp and other taxes and duties levied in connection with the transactions
contemplated hereby, if any.

 

(m)        Independent Nature of Holder's Obligations and Rights. The
obligations of the Holder under this Agreement are several and not joint with
the obligations of any Other Holder, and the Holder shall not be responsible in
any way for the performance of the obligations of any Other Holder under any
Other Agreement. Nothing contained herein or in any Other Agreement, and no
action taken by the Holder pursuant hereto, shall be deemed to constitute the
Holder and Other Holders as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Holder and Other
Holders are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement or any Other
Agreement and the Company acknowledges that, to the best of its knowledge, the
Holder and the Other Holders are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement
or any Other Agreement. The Company and the Holder confirm that the Holder has
independently participated in the negotiation of the transactions contemplated
hereby with the advice of its own counsel and advisors. The Holder shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement, and it shall not be
necessary for any Other Holder to be joined as an additional party in any
proceeding for such purpose.

 

[Signature Page Follows]

 

 14 

 

  

IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature pages to this Agreement to be duly executed as of the date first
written above.

  

  COMPANY:       INVENTERGY GLOBAL, INC       By:     Name:       Title:    

 

[Signature Page to Exchange Agreement]

 

 

 

  

IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature pages to this Agreement to be duly executed as of the date first
written above.

 

  HOLDER:           By:     Name     Title  

 

Street Address 1:    Street Address 2:   City, State Zip:   Tel:   Email:  
Number of Holder’s shares of
Series B Preferred Stock:  

Number of Holder’s

Exchange Shares:

 

Number of Partial

Restricted Shares:

 

Number of Full

Restricted Shares:

 

 

DWAC Instructions:   DTC #:   Account #:   Account Name:   Broker Firm/Name:  
Broker Name (s):   Broker Phone:   Broker Email:  

 

[Signature Page to Exchange Agreement]

 

 

 

 

